OPINION OF THE COURT
Frederick G. Reed, J.
On December 7, 2016, on the motion of the defendant, Can-andaigua City Court Judge John A. Schuppenhauer dismissed as insufficient the information charging the defendant under section 356 of the Agriculture and Markets Law with three counts of failure to provide proper food and drink to an impounded animal.
*877A review of the information together with the supporting deposition designates the offenses charged and provides sufficient factual information to provide reasonable cause to believe that the defendant committed the offenses charged. The nonhearsay allegations, if true, established every element of the offense charged and the defendant’s commission thereof, giving the defendant notice of the nature and character of the charges against her.
A literal reading of the statute in question indicates that it applies to any person who has “impounded or confined any animal” (Agriculture and Markets Law § 356). The use of the word “pound” in the statute does not limit its application to professional dog pounds or kennels and should be read broadly to mistreatment of any animal that is confined.
The decision of the Canandaigua City Court is reversed and the information is reinstated.